Case 2:20-cv-02874-AB-SK Document 65 Filed 09/29/20 Page 1 of 2 Page ID #:740




 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2   SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
     San Francisco, California 94111
 4   Phone: (415) 979-0500
 5   Fax: (415) 979-0511
 6
     Raymond M. DiGuiseppe (SBN 228457)
 7   law.rmd@gmail.com
 8   THE DIGUISEPPE LAW FIRM, P.C.
     4320 Southport-Supply Road, Suite 300
 9   Southport, North Carolina 28461
10   Phone: (910) 713-8804
     Fax: (910) 672-7705
11   Attorneys for Plaintiffs
12
                            UNITED STATES DISTRICT COURT
13
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     ADAM BRANDY, an individual, et al.,                    Case No. 2:20-cv-02874-AB-SK
15
16                         Plaintiffs,          PLAINTIFFS’ REQUEST FOR
                                                JUDICIAL NOTICE IN SUPPORT
17         vs.                                  OF THEIR OPPOSITION TO
18                                              DEFENDANTS COUNTY OF LOS
                                                ANGELES, SHERIFF ALEX
19   ALEX VILLANUEVA, in his official           VILLANUEVA, AND BARBARA
20   capacity as Sheriff of Los Angeles County, FERRER’S MOTION FOR
     California, and in his capacity as the     JUDGMENT ON THE PLEADINGS
21   Director of Emergency Operations, et al.,
22                                                Date:   October 2, 2020
                          Defendants.             Time: 10:00 a.m.
23
                                                  Courtroom 7B
24                                                Hon. André Birotte, Jr.
25
           Plaintiffs, by and through counsel, request this Court take judicial notice,
26
     pursuant to Rule 201 of the Federal Rules of Evidence, of the following matter of
27
28   public record relevant to the pending Motion for Judgment on the Pleadings:

                                                        –1–
         REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
                                            CASE NO. 2:20-cv-02874-AB-SK
Case 2:20-cv-02874-AB-SK Document 65 Filed 09/29/20 Page 2 of 2 Page ID #:741




 1         Exhibit A: The judicial opinion in County of Butler v. Wolf, ___ F.Supp.3d

 2   ___ (W.D. Pa. 2020), 2020 WL 5510690, published September 14, 2020.
 3         This opinion was published after Plaintiffs filed their Opposition to
 4   Defendants’ Motion for Judgment on the Pleadings (Doc. 60, filed August 28, 2020),
 5   and thus was unavailable at the time to cite as a supporting authority. It is relevant
 6   to the determination of the applicable standards of constitutional scrutiny in this case
 7   and to the proper application of those standards—in particular the analysis appearing
 8   at pages *5 through *10. As a relevant judicial opinion from a readily available and
 9   verifiable source, the opinion is a “matter of public record” proper for judicial notice.
10   Daghlian v. DeVry University, Inc., 461 F.Supp.2d 1121, 1143 (C.D. Cal. 2006)
11   (quoting Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir.2001) (“under
12   Fed.R.Evid. 201, a court may take judicial notice of ‘matters of public record’”);
13   Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746, n. 6 (9th Cir. 2006)
14   (“We may take judicial notice of court filings and other matters of public record.”).
15
           Plaintiffs thus respectfully submit this opinion, attached hereto as Exhibit A,
16
     for the Court’s judicial notice concerning the Motion for Judgment on the Pleadings.
17
     Dated: September 29, 2020
18
19                                                /s/ Raymond DiGuiseppe
                                                  Raymond DiGuiseppe
20                                                Attorneys for Plaintiffs
21
22
23
24
25
26
27
28

                                                        –2–
         REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
                                            CASE NO. 2:20-cv-02874-AB-SK
